     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 1 of 10 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Azzam Dabboussi
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:21-cv-01906
12
     Azzam Dabboussi
13
                        Plaintiff,           PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                  1. Violation of the Rosenthal Fair Debt
15
                                                  Collection Practices Act
16   Bank of America, N.A.                     2. Intrusion Upon Seclusion
                                               3. Violation of the Telephone Consumer
17                                                Protection Act
                        Defendant.
18

19
           COMES NOW Plaintiff Azzam Dabboussi, an individual, based on
20
     information and belief, to allege as follows:
21
                                     INTRODUCTION
22
        1. Plaintiff brings this action against Bank of America, N.A. in response to
23
     receiving approximately fifty telephone calls and text messages from Bank of
24
     America, N.A. over the course several months. These calls continued despite Bank
25
     of America, N.A. receiving a certified notice demanding the calls stop and informing
26
     Bank of America, N.A. that Plaintiff was represented by counsel.
27

28

                                               1
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 2 of 10 Page ID #:2




1       2. This is an action for damages brought by an individual consumer for
2    Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
3    Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
4    from engaging in abusive, deceptive, and unfair practices, intrusion upon seclusion,
5    which California has adopted from §652B of the Restatement (Second) of Torts, and
6    violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
7    (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when
8    making calls to consumers.
9       3. Plaintiff brings this action against Defendant Bank of America, N.A.
10   (hereinafter “Defendant” or “Bank of America”) for its abusive and outrageous
11   conduct in connection with debt collection activity.
12      4. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
13   following findings and purpose in creating the Rosenthal Act:
14
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
15         Unfair or deceptive collection practices undermine the public
16         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
17

18          (2) There is need to ensure that debt collectors and debtors exercise
19
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
20

21          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
22
            debts and to require debtors to act fairly in entering into and honoring
23          such debts, as specified in this title.
24
        5. While many violations are described below with specificity, this Complaint
25
     alleges violations of the statutes cited in their entirety.
26
        6. The TCPA was designed to prevent calls like the ones described herein, and
27
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
28

                                                  2
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 3 of 10 Page ID #:3




1    intended to give consumers a choice as to how corporate entities may contact them
2    and to prevent the nuisance associated with automated or prerecorded calls.
3                              JURISDICTION & VENUE
4       7. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
5    U.S.C. § 227.
6       8. This venue is proper pursuant to 28 U.S.C. §1391(b).
7       9. Plaintiff resides within the division where this case is being filed.
8       10. The contract entered into between Plaintiff and Bank of America was
9    executed in the Central District of California.
10      11.Bank of America, N.A. maintains hundreds of banking locations throughout
11   California.
12                             GENERAL ALLEGATIONS
13      12. Plaintiff Azzam Dabboussi (hereinafter “Plaintiff”) is an individual residing
14   in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
15      13. At all relevant times herein, Bank of America was a company engaged, by
16   the use of mail, email, and telephone, in the business of collecting a debt from
17   Plaintiff, and a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
18      14. At all relevant times, Defendant acted as a “debt collector” within the
19   meaning of Cal. Civ. Code §1788.2(c)
20      15. Plaintiff opened an unsecured credit account with Defendant in late 2012.
21      16. The account Plaintiff opened with Defendant was primarily for personal,
22   family or household purposes and is therefore a “debt” as that terms is defined by
23   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
24      17. Defendant has been attempting to collect on a debt that originated from
25   monetary credit that was extended primarily for personal, family, or household
26   purposes, and was therefore a “consumer credit transaction” within the meaning of
27   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
28

                                               3
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 4 of 10 Page ID #:4




1       18. Because Plaintiff, a natural person allegedly obligated to pay money to
2    Defendant rising from what Plaintiff is informed and believes was a consumer credit
3    transaction, the money allegedly owed was a “consumer debt” within the meaning
4    of California Civil Code § 1788.2(f) of the Rosenthal Act.
5       19. Plaintiff is informed and believes that Defendant is one who regularly
6    collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
7    collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
8    Act, and thereby engages in “debt collection” within the meaning of the California
9    Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
10   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
11      20. Plaintiff’s account was an unsecured credit card and Plaintiff began making
12   payments on the account shortly after it was opened.
13      21. Plaintiff was making payments on the account for several years before he
14   became financially unable to keep up with the monthly payments.
15      22. Defendant began contacting Plaintiff late September of 2020 to inquire about
16   the status of the account and to collect on the payments that were no longer being
17   made.
18      23. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
19   seek some type of financial relief.
20      24. Counsel for Plaintiff sent Defendant an initial letter confirming
21   representation of Plaintiff and informing Defendant that it was to no longer contact
22   Plaintiff directly and that all calls/letters/collection efforts were to no longer be
23   directed at Plaintiff.
24      25. The contents of the letter also informed Defendant that Plaintiff was
25   withdrawing his consent to be contacted on his cellular telephone if any such consent
26   had ever been previously given.
27

28

                                               4
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 5 of 10 Page ID #:5




1       26. Counsel for Plaintiff sent the letter of representation to Defendant through
2    certified mail on October 8, 2020. Defendant received the certified letter on October
3    14, 2020.
4       27. Plaintiff informed Defendant that he was revoking his consent to be called
5    on his cellular telephone in October of 2020.
6       28. Defendant continued to contact Plaintiff even after it had received Plaintiff’s
7    October 8, 2020 letter. The type of contact was through daily telephone calls and
8    written notices.
9       29. Between approximately October 30, 2020 – January 28, 2021 Bank of
10   America contacted Plaintiff on at least sixty-five (65) separate occasions despite
11   receiving notice that Plaintiff was represented by counsel and that he was revoking
12   his consent to be contacted on his cellular telephone.
13      30. The actual call volume may be much higher as the number of calls placed by
14   Bank of America to Plaintiff have overwhelmed Plaintiff and caused him to
15   experience a significant amount of anxiety and stress and Plaintiff was unable to
16   notate each time Bank of America called him throughout the day.
17      31. Defendant would often call Plaintiff numerous times each day demanding
18   payment on the account.
19      32. Defendant would use an automatic dialing machine when placing the calls to
20   Plaintiff.
21      33. Defendant would leave pre-recorded messages. No live agent was ever
22   involved in placing the calls or otherwise contacting Plaintiff.
23      34. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
24   to Defendant despite Defendant being notified that Plaintiff had retained counsel to
25   deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
26   to be contacted on his cellular telephone.
27

28

                                                  5
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 6 of 10 Page ID #:6




1       35. Defendant’s calls were frequent in nature and continued despite receiving
2    written confirmation that Plaintiff was represented by an attorney and that all calls
3    to Plaintiff’s cellular telephone were to stop.
4       36. Defendant intentionally ignored Plaintiff’s certified letter of representation
5    of revocation of consent and willfully attempted to coerce Plaintiff into making
6    payment on his account by bombarding his cellular telephone with auto dialed calls
7    and pre-recorded messages.
8       37. Bank of America intended to frustrate and annoy Plaintiff at all time of the
9    day, regardless of where Plaintiff was, in an attempt to have him make payments on
10   the account.
11      38. Despite receiving written notice regarding Plaintiff’s representation by
12   counsel and revocation of his consent to be contacted on his cellular telephone
13   Defendant continued to call and contact Plaintiff daily regarding his account with
14   Defendant.
15

16
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
17                            (Cal. Civ. Code §§ 1788-1788.32)
18                          (Against Defendant Bank of America)
19
        39. Plaintiff realleges and incorporates herein the allegations in each and every
20
     paragraph above as though fully set forth herein.
21
        40. Plaintiff provided written notice via certified mail that he was represented by
22
     sending Defendant a letter with the name, address, and contact information of his
23
     attorney and informed Defendant that he was represented.
24
        41. Defendant continued to call and attempt to make contact with Plaintiff
25
     despite receiving notice of representation and being informed that Plaintiff had
26
     retained counsel in an effort to deal with the debt that was owed to Defendant.
27

28

                                                6
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 7 of 10 Page ID #:7




1       42. The calls and communications made by Defendant to Plaintiff were not
2    related to statements of Plaintiff’s account and were attempts to collect a debt.
3       43. Plaintiff received over 65 calls and from Defendant.
4       44.Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
5    receiving noticed that Plaintiff had retained an attorney.
6

7
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
8                            (Cal. Civ. Code §§ 1788-1788.32)
9                          (Against Defendant Bank of America)
10
        45. Plaintiff realleges and incorporates herein the allegation in each and every
11
     paragraph above as though fully set forth herein.
12
        46. Defendant placed at least 65 calls to Plaintiff.
13
        47. Plaintiff was contacted multiple times per day by Defendant.
14
        48. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff multiple
15
     times in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
16
                               THIRD CAUSE OF ACTION
17                               (Intrusion Upon Seclusion)
18
                            (Against Defendant Bank of America)
        49.Plaintiff realleges and incorporates herein the allegations in each and every
19
     paragraph above as set forth herein.
20
        50.The California legislature explicitly recognized a consumer’s inherent right to
21
     privacy in collection matters in passing the Rosenthal Fair Debt Collection Practices
22
     Act and incorporating most of the Federal Act’s provisions into the Rosenthal Act.
23
        51.According to findings by the FCC, the agency Congress vested with authority
24
     to issue regulations implementing the TCPA, such calls are prohibited because, as
25
     Congress found, automated or prerecorded telephone calls are a greater nuisance and
26
     invasion of privacy than live solicitation calls, and such calls can be costly and
27
     inconvenient.
28

                                                7
      Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 8 of 10 Page ID #:8




1       52.Bank of America intentionally interfered, physically or otherwise, with the
2    solitude and seclusion of Plaintiff, namely by engaging in unlawful and intrusive
3    communications.
4       53.Bank of America intentionally caused harm to Plaintiff’s emotional well-
5    being by engaging in highly offensive conduct in the course of collecting its debt,
6    and thereby invaded and intruded upon Plaintiff’s rights to privacy.
7       54.Plaintiff has a reasonable expectation of privacy in his solitude, seclusion,
8    and/or private concerns and affairs.
9       55.These intrusions and invasions against Plaintiff by Bank of America occurred
10   in a way that would be highly offensive to a reasonable person in that position.
11      56.Bank of America received notice stating that it was no longer to contact
12   Plaintiff as he was represented by counsel and revoked his consent to be contacted
13   on his cellular telephone.
14      57.As a result of such invasions of privacy, Plaintiff is entitled to actual damages
15   in an amount to be determined at trial from Bank of America.
16      58.Bank of America also acted with oppression, fraud, and/or malice, thereby
17   entitling Plaintiff to punitive damages in an amount according to proof and a finder
18   of fact at trial.
19
                             FOURTH CAUSE OF ACTION
                                  (Violation of the TCPA)
20                                    (47 USC § 227)
21                       (Against Defendant Bank of America Bank)
22
        59.Plaintiff realleges and incorporates herein the allegations in each and every
23
     paragraph above as though fully set forth herein.
24
        60.Defendant was informed that Plaintiff revoked his consent to be contacted by
25
     Defendant in October of 2020.
26
        61.Defendant called Plaintiff at least sixty-five (65) times since Plaintiff
27
     withdrew his consent to be contacted by an automatic dialing machine.
28

                                               8
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 9 of 10 Page ID #:9




1       62.Defendant was notified that Plaintiff had revoked his consent to be contacted
2    on his cellular telephone by an automatic dialing machine, however, despite being
3    Plaintiff’s revocation, Bank of America continued place calls to Plaintiff’s cellular
4    telephone without his consent and with complete disregard the prior notice that was
5    received by Bank of America.
6       63.Defendant would contact Plaintiff daily regarding payment on the account.
7       64.Defendant placed the above cited calls using an artificial or prerecorded voice
8    to deliver the collection messages without Plaintiff’s prior express consent.
9       65.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
10   dialing system” as defined by 47 U.S.C. §227(a)(1).
11      66.These calls were made to Plaintiff’s cellular telephone and were not calls for
12   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
13      67.Plaintiff expressly revoked any consent that may have previously been given
14   to Defendant to be contacted by an automatic dialing machine in October of 2020.
15      68.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
16   §227(b)(1)(A)(iii).
17                               PRAYER FOR RELIEF
18   WHEREFORE, Plaintiff prays for judgment as follows:
19            a. An award of actual, statutory, and punitive damages.
20            b. An award of actual damages pursuant to California Civil Code
21                §1788.30(a), as will be proven at trial, which are cumulative and in
22                addition to all other remedies provided for in any other cause of action
23                pursuant to California Civil Code §1788.32.
24            c. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
25                §1788.30(b), which are cumulative and in addition to all other remedies
26                provided for in California Civil Code §1788.32.
27            d. An award of costs of litigation and reasonable attorney’s fees pursuant
28                to Cal. Civ. Code §1788.30(c).
                                               9
     Case 2:21-cv-01906-PA-JC Document 1 Filed 03/01/21 Page 10 of 10 Page ID #:10




1             e. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
2                §227(b)(3)(C) for each and every violation; and
3             f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
4                conduct in the future.
5
                                          Gale, Angelo, Johnson, & Pruett, P.C.
6    Dated: March 1, 2021                 By:     /s/ Joe Angelo
7                                                 Joe Angelo
                                                  Elliot Gale
8
                                                  Attorneys for Plaintiff
9

10
                            DEMAND FOR JURY TRIAL

11         Plaintiff hereby demands trial of this matter by jury.
12
                                            Gale, Angelo, Johnson, & Pruett, P.C.
13
     Dated: March 1, 2021                         /s/ Joe Angelo
14                                                Joe Angelo
                                                  Elliot Gale
15
                                                  Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             10
